       Case 1:16-cv-07256-JGK-JLC Document 169 Filed 03/26/21 Page 1 of 4


                                                                                            3/26/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JOSHUA ROSNER,                                                 :
                                                               :   ORDER
                           Plaintiff,                          :
                                                               :   16-CV-7256 (JGK) (JLC)
         -v-                                                   :
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court has received a letter dated March 14, 2021 from the pro se plaintiff

in this case. The letter encloses certain documents that he wishes to have filed

under seal. The Court will docket the letter as an attachment to this order, but will

not file the documents submitted at this time, under seal or otherwise. While

plaintiff reports that the documents are “material to the issues of the case and may

be determinative of issues on summary judgment,” there is no motion for summary

judgment pending at this time. If such a motion is eventually made, consistent with

Judge Koeltl’s individual rules, and plaintiff wishes to include these documents as

part of the summary judgment papers, he may apply to the Court at that time to file




                                                        1
     Case 1:16-cv-07256-JGK-JLC Document 169 Filed 03/26/21 Page 2 of 4




the documents under seal at that time. The Court will accordingly return these

documents to plaintiff by mail at this time.

      SO ORDERED.

Dated: March 26, 2021
       New York, New York




 A copy of this Order has been mailed to:

 Joshua Rosner
 151 1st Avenue, Box 231
 New York, NY 10003




                                          2
Case 1:16-cv-07256-JGK-JLC Document 169 Filed 03/26/21 Page 3 of 4
Case 1:16-cv-07256-JGK-JLC Document 169 Filed 03/26/21 Page 4 of 4
